Case 1:18-cv-05342-DLI-RML Document 40-2 Filed 01/25/19 Page 1 of 3 PageID #: 261
Case 1:18-cv-05342-DLI-RML Document 40-2 Filed 01/25/19 Page 2 of 3 PageID #: 262




  Access Forensic Group,              ttc
  110 Jericho Turnpike, Suite 104A, Floral Park, New   York 11001
  tel. : 5 1 6-326-1   122 . www.AccessForensicGroup.com


  January 7,2019

  To: Burkett Mclnturff
      Wittels Law
      18 Half Mile Road
      Armonk, NY 10504

  Re: Preliminary Report of Findings for Handwriting Examination (Marina Abramovich Signature)
      Abramovich v. Magic Home Care LLC, No. 18-cv-05242 (DLD GML) (E.D.N.Y.)
       Access Case No. AC18/032




                                        Examination Requested

  Determine, if possible, whether or not a questioned Marina Abramovich signature is genuine.



                                            Items Examined

  Ouestioned Document (see attachment 1):
  MHC_000016 one copy of a Magic Home Care, LLC Fact Finding and Issue Resolution ("FAIR")
  Program Acknowledgement [sic] form bearing a questioned MarinaAbramovich signature (5lI4lI8)

  Personnel Records for Marina Abramovich (see attachment 2):
  MHC_000001thru MHC_000011; MHC_000017 thru MHC_000083 seventy-eight copied
  documents supplied by Magic Home Care, LLC bearing known handwriting by Marina Abramovich
  (2016-18)



                                      Observations and Discussion

  When the questioned Marina Abramovich signature on MCH_000016 is compared to the known
  Marina Abramovich signatures contained in the personnel file they appear similar. However, when
  the questioned signature is compared to the signature on MHC_000011 it is obvious the two are
  virtually identical. The two signatures conform in letter shapes, size, slant, spacing, proportions,
  curvature, beginning-connecting-ending strokes and baseline orientation. Identical signatures made
  by an individual are not possible due to natural variation. Natural variation is normal and expected
  among signature executions bythe same person and its absence would be an indication of some form
  of manipulation.
Case 1:18-cv-05342-DLI-RML Document 40-2 Filed 01/25/19 Page 3 of 3 PageID #: 263
                                           Pase2 (AC18/032)




   Further examination revealed that the two signatures differ in their line quality (fluency, speed and
   pen control) which is tremulous in the questioned signature while smooth in the known signature
   from MCH_000011. They also differ in the number of strokes used to form several letters.
   Specifically, the uppercase letters (M) and (A) are one stroke forms made with a continuous motion
   in the questioned signature while they are made with two disconnected strokes in MCH_00001 1 and
   all the other known signatures. This is an example of a fundamental and inexplicable difference.

   When the printed Marina Abramovich name on MCH_000016 is compared to the printed name on
   form MCH_000011 they are also virtually identical. When the date on MCH_000016 is compared
   to the "Management's Approval" date on MCH_000011 they are also virtually identical. If
   agreement between two signatures is unrealistic, then the combined agreement in three items on the
   same document (e.g., signature, printed name and date) would be so highly unlikely that it is
   implausible

   Extreme uniformity between the two signatures in both lettering and spatial relationships indicates
   imitation from a model. Defective movement such as tremor further indicates a drawing while
   incorrect direction and sequence of strokes indicates a simulation based primarily on the pictorial
   effect without the correct manner of formation.



                                        Findings and Remarks

   Examination, comparison and evaluation resulted in the following opinion:

   1. The cursive Marina Abramovich signature, printed Marina Abramovich name and numerical date
   (5.14.18) on document MCH_000016 are tracings of genuine writings found on document
   MCH_000011.

   2. It is requested that the original MCH_00001 1 , MCH_000016 along with the entire personnel    file
   be made available in order to perform examinations not possible from the copies provided.

   3. The above expert opinion is based on examinations I have performed to date and are true to the
   best of my knowledge. Should original documents become available the undersigned reserves the
   right to inspect them and may update this report.

   Respectfully submitted,




   Richard T. Picciochr
                                       9r'
   Questioned Document Examiner
   Diplomate, ABFDE
